Citation Nr: 1212890	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-33 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflex disease (GERD).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from May 1978 to December 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and that the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The reported gastrointestinal symptoms have not been objectively verified and have not been probatively linked to an underlying disorder.  


CONCLUSION OF LAW

The criteria of service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran's service records indicate he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  
38 C.F.R. § 3.317(a)(1).  Objective indications of a chronic disability include "signs," in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A February 1997 service treatment record notes that the Veteran was seen in the emergency room two days earlier with a history of substernal pressure thought to be gastrointestinal in nature.  The record notes the Veteran's history that the pressure, described an episode of midsternal tightness, onset after eating greasy food and that the Veteran reported "lots of stressors in life right now."  The Veteran was assessed with chest pain which "did not sound cardiac in nature."  A follow-up treatment record reflects the Veteran's history of chest pain and frequent heartburn with irritation/regurgitation which was not associated with food intake.  The Veteran was assessed with rule out GERD and provided Tagamet.  A July 1997 treatment record reflects the Veteran's history of occasional mid-epigastric burning with midsternal indigestion, especially after large meals or while lifting weights.  The Veteran was assessed with GERD and rule-out hiatal hernia; an upper gastrointestinal series was ordered; the Veteran was educated on diet and reflux precautions; and the Veteran was advised to continue taking Tagamet.  June 1998 medical records reflect the Veteran's history that he was treated for GERD with Tagamet in 1997 and that he was no longer taking Tagamet.  The record is then silent for any additional gastrointestinal complaints until December 2004, when the Veteran reported a history of  occasional reflux symptoms and a past diagnosis of reflux.  The December 2004 treatment record does not reflect that any gastrointestinal related diagnosis was rendered based on the Veteran's subjective complaints. 

An August 2006 VA examination report reflects the Veteran's history of occasional pain with overeating or spicy food.  He denied nausea, vomiting, or abdominal pain.  The Veteran indicated that he first noticed symptoms, described as a lump in his throat and epigastric pain, in 1996.  He reported that X-ray images revealed esophageal reflux disease which was successfully treated with oral medication.  After examination, the examiner diagnosed the Veteran with nonulcerative dyspepsia.  The examiner explained that there were no objective findings to support a diagnosis of GERD.  

A May 2007 VA treatment record reflects the Veteran's negative history as to heartburn, reflux, nausea, or vomiting.  A November 2007 emergency treatment record reflects a history of chest pain lasting two-to-three minutes.  After examination, the Veteran was provided Prilosec.  No diagnosis was rendered.  An April 2008 treatment record reflects the Veteran's history of "heartburn."  He reported that he was seen in the emergency room one week earlier and placed on  Prilosec.  He indicated that since being on Prilosec, he had not had a return of any chest-pain like symptoms.  He denied abdominal pain.  The Veteran was assessed with esophogitis chronic reflex.  

Given the Veteran's subjective gastrointestinal complaints over the years, the Board remaned the Veteran's claim to obtain an additional medical opinion to assess whether the Veteran actually had a chronic gastrointestinal disability. 

The examination was provided in February 2011, at which time the Veteran reported experiencing heartburn approximately twice a month and regurgitation of food monthly.  The Veteran also reported experiencing nausea which he attributed to pain medication.  He denied melena, dysphasia, or vomiting, and reported periodically taking medication.  After examination and review of the record, the examiner determined that there were "no objective findings to support a current diagnosis of gastrointestinal disability or disease."  In reaching this conclusion, it is noted that the examiner had full knowledge of the Veteran's medical history, including the in-service and post-service complaints described above.  The examiner also conducted a battery of tests, including an upper GI which was interpreted as normal, and which did not show any evidence of a hiatus hernia, structuring, or other abnormality of the esophagus.  The gastric configuration was also found to be normal with no sign of ulceration or filling.

After review of the evidence, the Board finds that service connection is not warranted for a gastrointestinal disorder.  The Board acknowledges that the record includes the Veteran's competent and credible histories of symptoms during and since service, findings of GERD during service, and a finding of "esophogitis chronic reflux" after service.  This context of the records including these diagnoses indicates that they were based solely on the Veteran's symptomatic histories, however, and the Board finds them less probative than the VA examiners' findings, which were based on examination and testing, that the Veteran does not have a gastrointestinal disorder, to include GERD.  In sum, the Board finds the probative evidence does not suggest the existence of a service-connectable disorder at any time during the course of the appellate period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board acknowledge that because the Veteran is a Gulf War Veteran, service connection may still be available under 38 C.F.R. § 3.317.  After review of the evidence, however, the Board finds service connection is not warranted under 38 C.F.R. § 3.317.  Initially, the Board notes that although the evidence reflects the Veteran's competent histories of symptoms, which the Board finds have not been attributed to a probative diagnosis, the record includes no objective evidence of the reported symptoms perceptible to an examining physician or capable of independent verification.  In fact, the record includes findings that there is no objective evidence of the reported symptoms.  The Board acknowledges that the record includes a diagnosis of esophogitis chronic reflux.  As noted above, however, diagnosis was based on the Veteran's history and not on any clinical findings.  Thus, the only probative evidence is the Veteran's own statements, which while competent, are not sufficient to warrant service connection under 38 C.F.R. § 3.317.  38 C.F.R. § 3.317 makes clear that there must be some objective evidence perceptible to an examining physician or capable of independent verification.  

Furthermore, even assuming the symptoms were objectively verified, the Board finds the record does not suggest that the symptoms have manifested to a degree of 10 percent or more under the applicable rating criteria.  Diagnostic Code (DC) 7346, which is the most analogous rating criteria, provides a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, and a 10 percent rating for two or more of the symptoms for 30 percent of less severity.  In this case, the evidence does not suggest that the Veteran's symptoms approximate the criteria for a 10 percent rating under DC 7346.   The Board acknowledges that the Veteran has reported pyrosis (i.e. heartburn) and regurgitation.  The Board also acknowledges that the Veteran has received treatment for chest pain which was thought to be gastrointestinal in nature on at least one occasion; but the record is absent any histories of any epigastric distress or impairment of health, and based on the reported infrequency and apparent mild nature of the reported symptoms, the Board finds the criteria for a 10 percent rating have not approximated.  

In sum, the Board finds service connection is not warranted on a direct or presumptive basis.  The Board acknowledges that the Veteran has competently and credibly reported the periodic existence of gastrointestinal symptoms.  However, while several examinations have been provided to assess whether a chronic gastrointestinal disability is present, testing has routinely failed to detect a chronic gastrointestinal disability.  As such, the Board must conclude that there is no probative diagnosis of a gastrointestinal disorder or objective indication of the reported symptoms.  In the absence of such evidence, service connection is not warranted, and the claim is denied.   

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, required notice was provided by a letter dated in July 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him examinations, obtained medical opinions as to the existence of a gastrointestinal disorder, and offered him the opportunity provide testimony at a hearing before the Board (although he declined the offer).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the August 2010 Board decision. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a gastrointestinal disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


